REASONS FOR ALLOWANCE

Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  
As per independent claim 1, the prior art does not teach the system combination as recited, and in particular wherein the fresh air controller is configured to: compare the outside temperature value to a predetermined maximum outside temperature value; based on a comparison being that the outside temperature value is less than the predetermined maximum outside temperature value: cause the motorized window to open to permit ambient air to enter the interior space; and cause the whole house fan to operate to draw air into the attic from the interior space and to draw ambient air into the interior space through the motorized window as the air is drawn into the attic from the interior space; and compare the outside temperature value to the previous outside temperature value; based on a comparison being that the outside temperature value is greater than the previous outside temperature value by a predetermined value: cause the whole house fan to suspend operation; and cause the motorized window to close to inhibit ambient air from entering the interior space.
As per independent claim 8, the prior art does not teach the system combination as recited, and in particular wherein the fresh air controller is configured to: compare the inside temperature value to a first predetermined inside temperature value; based on a comparison being that the inside temperature value is greater than the first predetermined inside temperature value: cause the motorized window to open to permit ambient air to enter the interior space; and cause the whole house fan to operate to draw air into the attic from the interior space and to draw ambient air into the interior space through the motorized window as the air is drawn into the attic from the interior space; and compare the inside temperature value to the previous inside temperature value; based on a comparison being that the inside temperature value is greater than the previous inside temperature value by a predetermined value: cause the whole house fan to suspend operation; and cause the motorized window to close to inhibit ambient air from entering the interior space.

Examiner’s Comment
	For the record, it is noted that the limitation “control unit” recited in claims 3 and 10 has not been interpreted under 35 U.S.C. 112(f), since the claims recite sufficient corresponding structure (i.e., the fresh air controller and the thermostat controller) to perform the control function being included therein.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763